United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY,
MCGUIRE AIR FORCE BASE, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1884
Issued: November 8, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 6, 2017 appellant, through counsel, filed a timely appeal from an April 25,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The record provided to the Board includes evidence received after OWCP issued its April 25, 2017 decision. The
Board’s jurisdiction is limited to the evidence that was in the case record at the time of OWCP’s final decision.
Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

ISSUE
The issue is whether appellant has met her burden of proof to establish that she developed
bilateral carpal tunnel syndrome causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On September 27, 2012 appellant, then a 51-year-old sales associate/cashier, filed an
occupational disease claim (Form CA-2) alleging that she developed carpal tunnel syndrome in
the performance of duty on or about February 10, 2010. She explained that her sales associate
position entailed lifting food items of various weights, such as canned goods; uncooked meats;
gallons of milk, juice, and soda; animal food; and cat litter “10 [to] 50 lbs.”
In a note dated October 17, 2012, Dr. Raymond Ragland, III, a Board-certified orthopedic
hand surgeon, diagnosed bilateral carpal tunnel syndrome. On physical examination he noted
positive bilateral results for Tinel’s sign and direct compression. Dr. Ragland reported that, to a
reasonable degree of medical certainty, appellant’s bilateral carpal tunnel syndrome symptoms
were work-related processes. He recommended an open right carpal tunnel release procedure.
Appellant’s diagnoses included right de Quervain’s tenosynovitis, left trigger thumb, and
bilateral carpal tunnel syndrome. On November 9, 2012 Dr. Ragland performed an endoscopic
right carpal tunnel release.
By decision dated December 31, 2012, OWCP denied appellant’s occupational disease
claim, finding that the evidence of record was insufficient to establish that the claimed events(s)
occurred as described. It further found that she had not established that her bilateral carpal tunnel
syndrome was causally related to her federal employment duties.
In a note dated April 18, 2013, Dr. Ragland indicated that appellant had clinical and
neurometric findings consistent with bilateral carpal tunnel syndrome. He added that, in reviewing
her history, clinical findings, and neurometric findings, her bilateral carpal tunnel syndrome was
a work-related process, and that this opinion was rendered within a reasonable degree of medical
certainty.
By decision dated June 12, 2013, a representative of OWCP’s Branch of Hearings and
Review modified the December 31, 2012 decision to find that appellant had established that the
claimed events occurred as alleged. However, the hearing representative affirmed the denial of
benefits, finding that the medical evidence of record was insufficient to establish causal
relationship between her diagnosed upper extremity conditions and the accepted work factors of
“lifting items, scanning items, and keying data into the register.”

4

Docket No. 13-1873 (issued March 13, 2014).

2

By decision dated March 13, 2014, the Board affirmed the hearing representative’s
June 12, 2013 decision. The Board found that the reports of Dr. Ragland were insufficient to
establish that appellant’s bilateral carpal tunnel syndrome was work related. The Board also found
that a July 25, 2012 form report from Dr. Daniel K. Mullin, a Board-certified emergency medicine
specialist, was insufficient to establish causal relationship.5 Lastly, the Board rejected counsel’s
argument that appellant had established a prima facie case, thereby, warranting further medical
development by OWCP.6
On March 13, 2015 counsel timely requested reconsideration. He submitted a
September 5, 2013 left upper extremity electromyogram and nerve conduction velocity
(EMG/NCV) study that revealed evidence of moderate left median nerve neuropathy consistent
with a clinical diagnosis of carpal tunnel syndrome.
In a March 24, 2015 report, Dr. Ragland reviewed his treatment of appellant dating back
to May 2011, including the surgery he performed on November 9, 2012, and her postoperative
care through December 21, 2012. He noted that, after a long absence, she returned on February 11,
2015 at which time she presented with persistent left carpal tunnel syndrome symptoms.
Examination of the left hand revealed normal range of motion with positive tests for Tinel’s sign,
Phalen’s test, and a median nerve compression test. There was diminished sensation in the thumb,
index, and middle fingers. An EMG was performed and Dr. Ragland recommended a left carpal
tunnel release. Dr. Ragland noted that he reviewed appellant’s medical records as well as her job
description. He noted that she was a cashier who, on occasion, had been required to lift heavy
items between 25 and 60 pounds. Dr. Ragland observed, “The repetitive stress nature of
[appellant’s] job has most certainly been an aggravating factor, if not a causative factor, in her
current complaints of left carpal tunnel syndrome pain. He explained that the medical literature
supports repetitive stress injury as an aggravating or causative factor of carpal tunnel syndrome in
the workplace setting. Dr. Ragland also found noteworthy the fact that appellant had no
complaints of carpal tunnel syndrome symptoms prior to her current job. He concluded that, to a
reasonable degree of medical certainty, appellant’s current left carpal tunnel syndrome complaints
were work related. Dr. Ragland reiterated that in light of her continued discomfort and
dysfunction, left carpal tunnel release was recommended.
By decision dated June 9, 2015, OWCP reviewed the merits of appellant’s case, but denied
modification of its December 31, 2012 decision. It found that Dr. Ragland’s report of March 24,
2015 was insufficient to establish the claim because he did not note how often she performed any
specific duties of her federal employment or how those work factors had caused or aggravated her
diagnosed condition. OWCP noted that he had not demonstrated a thorough understanding of
appellant’s duties, as he did not explain what “repetitive stress” he was referring to.
OWCP subsequently received additional treatment records from Dr. Ragland dated
between February 11 and September 2, 2015, including a June 16, 2015 operative report. On

5

Dr. Mullin reported that appellant sustained an overuse injury requiring follow-up with a hand surgeon. He
indicated by checkmark that the injury “was incurred in line of duty.”
6

Id.

3

June 16, 2015 Dr. Ragland performed a left carpal tunnel release on appellant’s left upper
extremity, which was completed without complications.
By letter dated September 17, 2015, Dr. Ragland observed that appellant had persistent
bilateral carpal tunnel syndrome symptoms, which were “most certainly a work-related process.”
He reviewed her responsibilities at work, including significant repetitive activities such as cash
register keying, merchandise scanning, and intermittent lifting of heavy items at work.
Dr. Ragland explained that these activities had caused a significant worsening of her symptoms
overtime, requiring multiple bilateral carpal tunnel injections and therapy. He concluded, “To a
reasonable degree of medical certainty, the patient’s bilateral carpal tunnel syndrome symptoms
are work related.”
On March 11, 2016 counsel requested reconsideration of OWCP’s June 9, 2015 decision.
He referenced Dr. Ragland’s September 17, 2015 letter, as well as his treatment records.
By decision dated July 15, 2016, OWCP reviewed the merits of appellant’s case and denied
modification of its June 9, 2015 decision. It found that, while Dr. Ragland had opined as to the
causal relationship between her bilateral carpal tunnel syndrome and specific duties of her federal
employment, his opinion was insufficient to establish causal relationship because he did not
explain how cash register keying, merchandise scanning, and lifting of heavy items at work
directly caused or aggravated her carpal tunnel syndrome. OWCP further noted that he should
also explore and consider nonwork-related factors when providing an explanation on causal
relationship.
On October 17, 2016 appellant, through counsel, requested reconsideration of OWCP’s
July 15, 2016 decision. Attached to the request was a September 16, 2016 report from
Dr. Ragland. Dr. Ragland reported that appellant had bilateral carpal tunnel syndrome, with a
history of bilateral carpal tunnel release surgery and a revision procedure on the left. He noted
persistent burning pain and weakness in both hands despite conservative and surgical treatment.
Dr. Ragland further reported that appellant’s carpal tunnel syndrome symptoms were related to
her prior employment as a cashier, noting that in prior correspondence, he had delineated her
subjective and objective findings consistent with the diagnosis of bilateral carpal tunnel syndrome.
He cited three medical journal articles regarding carpal tunnel syndrome. Dr. Ragland explained,
“A review of her job history shows relevant exposure risk with regard to significant intermittent
peak hand force use, forceful hand repetition rates and percentage of time in forceful hand
exertions.” He noted that these factors were clinically significant risks in the development of
carpal tunnel syndrome.
December 7, 2016 EMG/NCV studies revealed bilateral median nerve impairments at the
wrists, moderate at the right and mild on the left. The EMG/NCV studies further revealed severe
left bilateral ulnar nerve impairment and significant right bilateral ulnar nerve impairment, as well
as moderate right posterior interosseous nerve impairment at the dorsal elbow/radial tunnel level.
By decision dated December 20, 2016, OWCP reviewed the merits of appellant’s case, but
denied modification of its July 15, 2016 decision. It found that Dr. Ragland’s September 16, 2016
report was insufficient to establish her claim because, although he included her job history and
described forceful hand use, exertion, and repetition, he did not describe her specific work factors
or provide a rationalized medical opinion as to how the work factors directly caused or aggravated
4

her condition. OWCP further noted that he had provided medical studies to support his opinion
and that these studies were of no evidentiary value in establishing causal relationship, because they
were of general application.
In a report dated October 26, 2016, Dr. Scott M. Fried, an osteopath and Board-certified
orthopedic surgeon, reviewed appellant’s list of duties, noting regular keying and scanning on a
register, lifting and carrying, handling of groceries, and lifting of large bags. He noted that, prior
to February 10, 2010, she had no problems, but that on or about that date she began developing
progressive problems in her hands, including numbness and tingling. Dr. Fried reviewed
appellant’s medical history with Dr. Ragland, including her surgery for her right carpal tunnel
syndrome in 2012 and for her left carpal tunnel syndrome on June 16, 2015. He examined her,
finding positive tests for carpal tunnel syndrome bilaterally. Dr. Fried opined that there is “no
doubt a direct cause and effect relationship between this patient’s work activities and the current
clinical complaints and physical manifestations of these injuries.” He explained the general causes
of her condition, including repeated stress and strain on the flexor tendons and her prognosis,
recommending continued treatment.
In a functional capacity evaluation (FCE) dated November 29, 2016, Dr. Fried noted that
appellant was employed as a military cashier and had sustained repetitive strain injuries to her
upper extremities resulting in right radial neuropathy, bilateral medium neuropathy, brachial
plexopathy, and right cervical radiculopathy while at work. He reviewed her history of treatment
with Dr. Ragland and noted that she had not worked since shortly after her first carpal tunnel
surgery. Dr. Fried performed a hand function evaluation, administration of standardized tests, and
observation of performance of physical demands with job simulation. He concluded that appellant
was unable to perform repetitive activities including simple grasping, fine manipulation, firm
grasping, pushing/pulling, or overhead/shoulder-level reaching with her upper extremities.
Dr. Fried noted that she was unable to lift more than two pounds or carry more than one pound of
weight without complaining of nerve symptoms.
On December 23, 2016 Dr. Fried reviewed the FCE of November 29, 2016. He noted that
appellant had increased symptoms with work simulation activities, diminished ability to
manipulate small objects, and increased symptoms with lifting and carrying activity. Appellant
was able to write for 2.75 minutes and key for 1 minute before exacerbating her symptoms.
Dr. Fried noted that these should be considered permanent limits.
On January 30, 2017 appellant, through counsel, requested reconsideration of OWCP’s
December 20, 2016 decision. He argued that Dr. Fried’s November 29, 2016 FCE, read together
with diagnostic tests and the previous reports of Dr. Ragland, provided sufficient medical evidence
to establish her claim for bilateral carpal tunnel syndrome. Counsel further argued that there
existed at least prima facie evidence of appellant’s claimed occupational disease.
By decision dated April 25, 2017, OWCP reviewed the merits of appellant’s case, but
denied modification of its December 20, 2016 decision. It found that Dr. Fried’s October 26, 2016
report did not sufficiently explain how her diagnosed conditions were caused or aggravated by
factors of her federal employment. As such, it was insufficient to establish appellant’s claim.

5

LEGAL PRECEDENT
A claimant seeking benefits under FECA7 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.9
Causal relationship is a medical question, which generally requires rationalized medical
opinion evidence to resolve the issue.10 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factors must be
based on a complete factual and medical background.11 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factors.12
ANALYSIS
The Board finds that this case is not in posture for decision.13
The record contains medical reports from Dr. Ragland dated March 24, 2015;
September 17, 2015; and September 16, 2016, as well as a report from Dr. Fried dated
October 26, 2016.14 In his report dated March 24, 2015, Dr. Ragland indicated that he first treated
appellant on May 6, 2011 for with complaints of discomfort of the radial aspect of her right wrist,
7

Supra note 2.

8

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

9

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

10

See Robert G. Morris, 48 ECAB 238 (1996).

11

Supra note 8.

12

Id.

13

See E.B., Docket No. 17-1909 (issued March 16, 2018).

14

With regard to the reports of Dr. Ragland and other medical evidence the Board notes that it is unnecessary for
the Board to consider the evidence appellant submitted prior to the issuance of OWCP’s June 9, 2015 decision because
the Board has already considered this evidence in its March 13, 2014 decision and found that it failed to establish that
she developed bilateral carpal tunnel syndrome causally related to factors of her federal employment. Findings made
in prior Board decisions are res judicata absent further review by OWCP under section 8128(a) of FECA. See A.C.,
Docket No. 18-0484 (issued September 7, 2018).

6

with intermittent parasthesias in the median nerve distribution of the right hand, and saw her again
on additional occasions. He noted that she had no prior complaints of carpal tunnel syndrome
symptoms prior to her current place of employment at her current job. Dr. Ragland reviewed
specific appellant’s duties of her federal employment in his report of September 17, 2015 and
opined that these duties had caused or aggravated her bilateral carpal tunnel syndrome within a
reasonable degree of medical certainty. He also reviewed test results demonstrating positive
testing for symptoms of bilateral carpal tunnel syndrome, as well as her medical history. On
October 17, 2016 Dr. Ragland explained how specific movements related to appellant’s duties had
caused or aggravated her bilateral carpal tunnel syndrome, writing, “A review of [appellant’s] job
history shows relevant exposure risk with regard to significant intermittent peak hand force use,
forceful hand repetition rates and percentage of time in forceful hand exertions.” Dr. Fried’s
medical report of October 26, 2016 concurred with Dr. Ragland’s opinion that her condition had
been caused by specific factors of her federal employment.
Dr. Ragland and Dr. Fried provided affirmative opinions on causal relationship. They
accurately identified specific employment factors to which appellant claimed caused her condition
and identified findings on examination.
The Board notes that, while none of the reports of appellant’s attending physicians is
completely rationalized, they are consistent in indicating that she sustained an employment-related
wrist condition and are not contradicted by any substantial medical or factual evidence of record.
While the reports are insufficient to meet her burden of proof to establish her claim, they raise an
uncontroverted inference between her wrist condition and the identified employment factors and
are sufficient to require OWCP to further develop the medical evidence and the case record.15
The Board finds that the March 24 and September 17, 2015, and September 16, 2016
reports of Dr. Ragland, considered together with the report of Dr. Fried are sufficient, given the
absence of any opposing medical evidence, to require further development of the record.16
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter. While the claimant has the burden of proof to establish entitlement
to compensation, OWCP shares the responsibility in the development of the evidence to see that
justice is done.17 The case shall, therefore, be remanded to OWCP. On remand, it shall refer
appellant, a statement of accepted facts, and the medical evidence of record to an appropriate
Board-certified specialist for an examination, diagnosis, and a rationalized opinion as to whether
she sustained an employment-related occupational disease. After this and other such further
development deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

15

E.J., Docket No. 09-1481 (issued February 19, 2010); see also John J. Carlone, 41 ECAB 354, 360 (1989).

16

See A.F., Docket No. 15-1687 (issued June 9, 2016); Id.

17
D.G., Docket No. 15-0702 (issued August 27, 2015); Donald R. Gervasi, 57 ECAB 281, 286 (2005); William J.
Cantrell, 34 ECAB 1233, 1237 (1983).

7

ORDER
IT IS HEREBY ORDERED THAT the April 25, 2017 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for proceedings consistent
with this opinion of the Board.
Issued: November 8, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

